              CASE 0:21-cv-01271-NEB-TNL Doc. 1 Filed 05/21/21 Page 1 of 5




                           $$s
                             $$
                                     D STATES DTsTzuCT CoURT

              N$$                  Dtsrnrcr oF Mn'imsoTA

      fi     rt,o (G              E, d'      r,u,nor,u,                               21-cv-1271 NEB/BRT
vs.                                    /                                 Case No.

C/rt-40/tcGnri+ieJ                                                       iTo be
                                                                         Court)
                                                                                  assigffiT/Eie,tof5iGct



CArf;t;,,te E'i*u**u a*4 L
                                                                         DEMAND FOR JIIRY
                                                                         TRIAL          ., .t
                                                                                  vESV No_
                                            Defendaat(s).
@nter the full name(s) of ALL plaintiffs
and defendants in this lawsuit. Please
atlach additional sheets if necessary.)


                                              COMPLAINT

 PARTIES

 't
 t.    List your name, address and telephone number. Do the same for any additional plaintifts.

       a. Plaintiff
           Narne

           Street Address

           County, City

           State   & Zip   Code

           Telephone Number


2-    List all defendants- You shouid state the firtt ou*",Lrln6 u"r"ndant, even if that defendant
                                                                                                   is
      a government agency, an orgnni zation, a corporatioo,io,    individuai. Include  the address
      where each defendant may be served. Make sure that the"r,defendant(s) listed
                                                                                     below are
      identical to those contained in the hbove caption.
            CASE 0:21-cv-01271-NEB-TNL Doc. 1 Filed 05/21/21 Page 2 of 5




           Defendant No.    1



          Name                            i"hue
           Street Address

          County, City                 MMC                        i
                                                                      ^/M
          State   & Zip Code

     b.   Defendant No. 2

          Narne

          Street Address

          County, City

          State   & Zip Code

     c.   DefendantNo.3

          Name

          Street Addrdss

          County, City

          State &   Zip Code


NOTE: fF TIIERT ARE ADDITIONAL PLAINTIFF'S OR DEF.ENDANTs, PLEASE
PROVIDE TIIEIR NAMES AND ADDRESSES ON A SEPARATE SIMET OF PAPER.
Check here if additional sheets of paper are attached: D
Please Iabel the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g., Additional Defendants Z.d-,Z.e., etc.)




JUzuSDICTiON

Federal cowts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal court: cases involving a federai question and cases involving d.iversity of citizenship of



                                                2
              CASE 0:21-cv-01271-NEB-TNL Doc. 1 Filed 05/21/21 Page 3 of 5




the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or treaties is a federai question case. Under 28 U.S.C. $ 1332, a case in which a citizen of
one state sues a cittzen of another state and the amount of damagss is more than $75,000 is a
diversity of citizenship case.

3.   What is the basis for federal court jwisdiction? (check all that      app$

          d P"a.rusQuestion                tr   Diversity of Citizenship

4. If the basis for jurisdiction   is Federal Question, which Federal Corptitutional, statutory or
     treaty right is at issue? List all that apply.
                                                            Li ( /
                                                      Ve C /\r\
                                                      l\_.1
                                                       t
                                                                 o


5. If the basis for jurisdiction
                               is Diversity of Citizenship, what is the state of citizenship of each
     party? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     plaintiff   N
                     ^*.'f*Uft(+           B ind      O state or citizenship: #       i ( t,,,1,   b, A p
     DefendaatNo.      1   ,C|(tf{ipt B.,Jgt t^ Stateof citizenship: fu,/
                                       . J/'''. ,,                     t-                     /
     DefendantNo.l
                      igCI2.*y'     ylf y'fJi';,t"izenship:                        /t('u
  Defe, d,q*,,f
   Attach additional       of paler
                            sheets           and Iabel this information
                                                as neceSsary                             as   paragrapb
     5.
     Check here if additional sheets of paper are attache          d.y'
6.   What is the basis for venue in the District of Minnesota? (check all that      app$

          dp"t"ndant(s)      reside in   Minnesota    !    Facts alleged below primarily occrured m
                                                           Miruresota
          n   Other: explain




STATEMENT OF TI{E CLAIM

Describe in the space provided below the basic facts of yow claim. The description of facts
should inciude a specific explanation of how, where, and when each of the defendants named in
the caption violated the law, and how you were harmed. Each paragraph must be numbered
separately, begirming with number 7- Please write each single set of circumstances in a
separately numbered paragraph.

                              a   &_s                                                  55u
        CASE 0:21-cv-01271-NEB-TNL Doc. 1 Filed 05/21/21 Page 4 of 5




      Cffirer C";"i cl'id pol eue,,t *e"s16.4 *,4e
       sv..f e*.We TiN(;n/. ft,vd 0$-ce, C.;sf
      coue {l, nv mxd,- frAde Me le*/e.I'+ ,./,4c




 \i




l'
              CASE 0:21-cv-01271-NEB-TNL Doc. 1 Filed 05/21/21 Page 5 of 5




      Aftach additional sheets of paper as necessary.
      Check here if additional sheets of paper zre attach"a, (
      Please Iabel the aftached sheets of paper to as Additional Facts and continue
                                                                                    to number the
      paragraphs consecutively.


      REQUEST FOR RELIEF

      State what you want the Court to do for you and the am6g6 of monetary compensation"
                                                                                            if   any,
      you are seeking.

                  iNe                                          M                      /C ,ft1
                        i\,/k                                                               'A/
                                k
                          J     i, ;r*                                 rtd                       f
/-\
eortp€/vrA-tu
  Date:
                    i


                        "\ I                       A^/d ?ed*       r+-lo   .y 7,1'4 yp:,

                          Signature of Plaintiff

                          Maiiing Address




                                                                              .(s//0
                          Telephone Number


Note: A11 plaintiffs named in the caption of the complaint must date and sign the complaint and
provide his/her maiiing address and telephone number. Attach additional sh*eets of paf,e,
                                                                                          as
necessaw.
